275 S.W.3d 832 (2009)
STATE of Missouri, Respondent,
v.
Sean Lee SYKES, Appellant.
No. WD 68544.
Missouri Court of Appeals, Western District.
February 10, 2009.
Susan L. Hogan, Kansas City, MO, for appellant.
Shaun J. Mackelprang, Joshua N. Corman, Jefferson City, MO, for respondent.
Before HARDWICK, P.J., ELLIS, J. and NEWTON, C.J.

ORDER
PER CURIAM.
Sean Sykes appeals his conviction for recklessly creating the risk of infecting another with HIV, a violation of Section 191.677, RSMo Cum. Supp. 2007. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the conviction. Rule 30.25(b).